Case: 1:21-cv-00135 Document #: 21-1 Filed: 03/02/21 Page 1 of 3 PageID #:133




                      EXHIBIT 1
  Case: 1:21-cv-00135 Document #: 21-1 Filed: 03/02/21 Page 2 of 3 PageID #:134


From:             Scott Drury
To:               mwd@neighborhood-legal.com; Aaron Olsen; Steven T. Webster; Frank Hedin; Joshua Arisohn;
                  lgrant@grantfirm.com; Melissa Emert
Cc:               Michael Kanovitz; Scott Rauscher; Andrew Miller
Subject:          Clearview Litigation - Summary and Status of Pending Cases
Date:             Tuesday, April 14, 2020 4:12:01 PM


Counsel:

I want to thank everyone for taking the time to speak with me regarding our respective Clearview
cases. Based on those calls, it is my understanding that not everyone has yet spoken with each
other. As such, I am writing to provide a collective summary of my multiple phone calls so that
everyone is on the same page.

PENDING FEDERAL CASES
To date, six federal class action lawsuits have been filed related to Clearview AI’s and others’ alleged
unlawful conduct:

        Mutnick v. Clearview AI, Inc., 1:20-cv-512, (N.D. Ill. Jan. 22, 2020)
        Roberson v. Clearview AI, Inc., 1:20-cv-111 (E.D. Va. Feb. 2, 2020)
        Hall v. Clearview AI, Inc., 1:20-cv-846 (N.D. Ill. Feb. 5, 2020)
        Calderon v. Clearview AI, Inc., 1:20-cv-1296 (S.D.N.Y. Feb. 13, 2020)
        Burke v. Clearview AI, Inc., 3:20-cv-370 (S.D. Cal. (Feb. 27, 2020)
        Broccolino v. Clearview AI, Inc., 1:20-cv-2222 (S.D.N.Y. Mar. 12, 2020)

Additionally, a case against Clearview is pending in the Circuit Court of Cook County, Illinois. The
case was filed after the onset of the COVID-19 pandemic. I am not aware of any substantive action
in that case.

PENDING SUBSTANTIVE MOTIONS
On April 8, 2020, Plaintiff Mutnick filed a motion for preliminary injunction against Clearview AI,
Hoan Ton-That and Richard Schwartz. Defendants’ response is due on May 6, 2020. The reply is due
on May 20, 2020.

During recent calls with counsel for Plaintiffs Roberson and Calderon, I requested their thoughts and
input on the motion. I extend that request to all counsel here. I look forward to hearing from you so
we can work to best protect the interests of all class members.

PENDING PROCEDURAL MOTIONS
On March 31, 2020, Defendant Clearview moved to transfer the Roberson and Burke matters to the
Southern District of New York. It is my understanding the response in Roberson is due on April 13,
2020, and the response in Burke is due on April 20, 2020.

On April 8, 2020, Plaintiff Mutnick moved to have Hall reassigned to Judge Sharon Johnson
Coleman. Defendants’ responses are due on April 24, 2020. The reply is due on May 1, 2020.

On April 9, 2020, counsel for Plaintiff Calderon moved to be appointed as interim class counsel.
  Case: 1:21-cv-00135 Document #: 21-1 Filed: 03/02/21 Page 3 of 3 PageID #:135


During a call this afternoon, counsel indicated that the motion might be heard in a “couple of weeks”
but said that date might get extended or pushed. To the extent firm dates become available, I
request that counsel share them with the group.

I further suggest that the parties set up a joint calendar that contains relevant dates for all cases.
Please let me know if you can access Google calendars. If so, I will create a calendar and share it
with each of you.

If there are other dates that are not mentioned in this email or other issues you would like to
discuss, please let me know. I look forward to our continued discussions.

--Scott

_______________________
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
drury@loevy.com
